Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 19, 2021, has been entered. Claims 1-7 are pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2013/0038727 A1), in view of Muraki et al. (US 2004/0256571 A1), herein referred to as Muraki.
Regarding claim 1, Clark teaches a cell culture apparatus (Abstract) comprising: a camera (24, 25) for imaging cells contained in a culture vessel (40) (Paragraph [0056]; Paragraphs [0064]-[0065]); a lighting device (26) for irradiating the cells with inspection light (Paragraph [0071]); a sterile chamber (38) having an inside maintained in a sterile condition and containing the culture vessel (40) (Paragraph [0039]); a transparent observation window (45) provided in a bottom portion of the sterile chamber (38) and having the culture vessel (40) placed thereabove (Fig. 2; Paragraph [0055]), wherein the camera (24, 25) and the lighting device (26) are provided below the observation window (45), and the cells in the culture vessel (40) are imaged through the observation window (45)  by setting the focus of the camera to a bottom surface of the culture vessel (40) (Fig. 2; Paragraph [0069]; Paragraph [0071]), an imaging range of the camera (24, 25) is positioned inside an irradiation range of the inspection light (26) on the 
Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light where the light is not diffused, or an embodiment wherein the camera and lighting device are provided outside the sterile chamber. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) wherein the cell sample is accommodated within a casing such that the temperature and culture conditions can be optimized (Fig. 1; Paragraph [0024]) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). Further, Muraki teaches that the light source (10) and the detecting unit (40) comprising an image forming lens are both positioned below the culture device and are provided outside of case (21) (Fig. 2; Paragraph [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]). Moreover, providing the light source and the imaging 
Regarding claim 3, Clark teaches the cell observation apparatus as previously described, characterized by comprising a lateral moving unit, comprising a lateral moving unit (drive mechanism positioning system) (Paragraph [0070]), moving the camera (24, 25) and the lighting device (26) integrally with one another while maintaining the imaging direction of the camera and the irradiation direction of the lighting device (the drive mechanism positioning system moves the camera and lighting device along the horizontal plane and does not alter the angle at which the pod is oriented, relative to the Z-axis), and the lateral moving unit is configured to change the irradiation range of the inspection light and the imaging range of the camera on the bottom surface of the culture vessel (40) by laterally moving the moving table (part of drive mechanism positioning system) provided with the camera (24, 25) and the lighting device (26) (Paragraphs [0070]-[0071]).
Regarding claim 4, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24, 25) overlaps the irradiation range of the light emitted by the lighting device (26) (Fig. 3; Paragraph [0071]; Paragraph [0072]).
Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).

Clark fails to teach an embodiment wherein the light emits the inspection light as a spot light that is substantially circular in shape. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered), wherein the irradiation range of the spot light is substantially circular in shape (Fig. 4; Paragraph [0025]: Muraki teaches that the beam has a predetermined diameter, which suggests that the beam is substantially circular in shape). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).
Regarding claim 6, Clark teaches the cell observation apparatus as previously described, wherein the lighting device (26) emits the light onto an area on the bottom surface of the culture vessel (40) and the imaging range of the camera (24, 25) is aligned with and overlaps the area on the bottom surface such that the camera receives light reflected at the area of the bottom surface (Figs. 2-3; Paragraphs [0068]-[0072]).
Clark fails to teach an embodiment wherein the lighting device emits the inspection light as a spot light. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).
Regarding claim 7, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24, 25) is positioned inside of, and is narrower than, the irradiation range of the light (26) on the bottom surface of the culture vessel (40) (Fig. 3; Paragraph [0071]; Paragraph [0072]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark and Muraki, further in view of Kawano et al. (US 2017/0044481 A1), herein referred to as Kawano.
Regarding claim 2, Clark teaches the cell observation apparatus as previously described, wherein a plurality of culture vessels (individual units within 40, comprised of biological samples 42, as shown in Fig. 2) are arranged in a stack inside the sterile chamber (38) each having a bottom surface (Fig. 2; Paragraph [0056]). 
Clark fails to teach an embodiment wherein the camera and lighting device can integrally move upward and downward. Kawano, however, teaches a culturing observation apparatus (Abstract), comprising a raising and lowering unit, having a moving table (21) and a lifting/lowering unit (22, 22a, 22b, 22c) (Paragraph [0059; Paragraph [0063]; Paragraph [0064]), moving the camera (4) and the lighting device (3) integrally while maintaining the imaging direction of the camera (4) and the irradiation direction of the lighting device (3), wherein the raising and lowering unit is configured to set the focus of the camera (4) to the bottom surface of each stage of the stacked culture vessels by moving 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the vertical moving unit taught by Kawano, as this configuration allows for the observation of the culturing states of the cells in the individual culturing containers from the exterior of the incubator even in the case in which culturing is performed by accommodating many culturing containers in the incubator at a time (Kawano: Paragraph [0066]).
Response to Arguments
Applicant's arguments filed on July 19, 2021, have been fully considered but they are not persuasive.
Applicant asserts that one having ordinary skill in the art at the time the invention was effectively filed would not be motivated to combine the teachings of Clark and Muraki to arrive at the Instant Invention, primarily because the light source of Clark is provided within an incubator body, and the light source of Muraki is provided outside of an incubator body. However, as previously stated, there are advantages to this combination, as providing the light source and the imaging device outside of the sterile chamber allows for adjustments to the environment inside of the culture vessel without comprising the imaging equipment (Muraki: Paragraphs [0007]-[0010]). While Clark does present some motivation for providing the imaging and detecting system within an incubator, the prior art makes it clear that imaging and detecting devices can function outside of an incubator.
Additionally, while Muraki may not explicitly use the term “incubator” in the disclosure, there is evidence to suggest that the cell sample is accommodated within a casing with a controlled environment in which the temperature and culture conditions can be optimized (Fig. 1; Paragraph [0024]), and wherein the lighting and detecting unit are provided outside said casing.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is true that the light sources described by Clark and Muraki, respectively, are structurally different, both references are directed to illuminating and imaging a cell culture vessel. There is no evidence to suggest that combining the teachings of Clark and Muraki would render either device wholly inoperable, as both would allow the culture vessel to be illuminated and imaged as required by each respective reference. 
	Further, Applicant states that Muraki’s system is specifically designed to detect fluorescent light emitted by the cells. While this feature is present in Muraki’s system, the detecting unit (40) referenced in the rejection above is designed to detect light emitting from the irradiation unit, and not only light emitted from the cells (Muraki: Abstract; Paragraph [0011]). While Muraki does teach that the irradiation range of the light is preferably set to a specific size to aid in the detection of green fluorescent protein (GFP) within the cell, this light also aids in the detection of the position of a cell within the culture device (Muraki: Paragraphs [0042]-[0043]).
Applicant also states that Clark makes no mention of the imaging range of the camera being positioned inside an irradiation range of the light source. While this relationship is not explicitly stated in the disclosure, it is clear based on the positioning of the LED light source (26) and the camera (24, 25), as well as the fact that the light source (26) functions to illuminate the cell samples (42) within the culture device, and the camera (24, 25) images said cell samples (42) that this feature is present in the teachings of Clark. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F, 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799